October 20, 2011




                                    JUDGMENT

                       The Fourteenth Court of Appeals
 JOHN W. SMALL, AISKEL ALVAREZ SMALL, ROBERT ALAN "BOB” SMALL,
 SMALL INTERESTS, LTD., STAR INSTRUMENTS, INC. AND SMALL FAMILY
                     INTERESTS, INC., Appellants

NO. 14-09-01080-CV                       V.

                        MURRIAH S. MCMASTER, Appellee
                              ____________________
       This cause, an appeal from the final decree of divorce and judgment, signed
October 21, 2009, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order the judgment of the court
below REVERSED and REMAND the cause for proceedings in accordance with the
court's opinion.

       We order appellee, Murriah S. McMaster, to pay all costs incurred in this appeal.
We further order this decision certified below for observance.